UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1495



ESTER M. GUSTILO,

                                             Plaintiff - Appellant,

          versus


ROBERT BOSCH CORPORATION; JOE MASHING,

                                            Defendants - Appellees,


MIKE CUTRELL; KAREN BRYAN; MARK LENTZ; YVONNE
MARTIN,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-96-261-2-21)


Submitted:   June 19, 1997                   Decided:   July 1, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ester M. Gustilo, Appellant Pro Se. Cherie W. Blackburn, NELSON,
MULLINS, RILEY & SCARBOROUGH, Charleston, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Appel-
lees' motion for summary judgment in this action filed pursuant to

the American with Disabilities Act (ADA), 42 U.S.C. § 12111(2)(a)

(West 1995). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court, Gustilo v. Robert Bosch Corp. , No. CA-96-
261-2-21 (D.S.C. Mar. 12 and 13, 1997), and deny Appellees' motion

for sanctions against Appellant for damages, attorneys' fees and

costs. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2